                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________________
ADAM NEIBAUER,

                         Plaintiff,
      v.                                            Case No. 19-cv-1765-pp

WISCONSIN DEPARTMENT
OF CORRECTIONS, et al.,

                        Defendants.
______________________________________________________________________________

 ORDER DISMISSING CASE WITHOUT PREJUDICE FOR FAILURE TO PAY
                        INITIAL PARTIAL FILING FEE
______________________________________________________________________________

      Plaintiff Adam Neibauer was an inmate at the Oshkosh Correctional

Institution when he filed this lawsuit, and he is representing himself.1 When he

filed this lawsuit, he asked the court to allow him to proceed without prepaying

the filing fee. Dkt. No. 2. On December 6, 2019, the court ordered that by

December 30, 2019, the plaintiff had to pay an initial partial filing fee of $1.06

before the court could rule on his motion. Dkt. No. 6. The court advised the

plaintiff that after it received this fee, it would determine whether he could

proceed with his case without prepaying the full filing fee.

      The plaintiff did not pay the initial partial filing fee by the deadline. On

February 10, 2020, the court issued an order, explaining that before




1 On March 4, 2020, the court received a notice of change of address for the
plaintiff in another case, 19-cv-944-pp, which indicates that the plaintiff is no
longer incarcerated. According to the Wisconsin Department of Corrections
Inmate Locator, the plaintiff was released on extended supervision on February
25, 2020. https://appsdoc.wi.gov/lop/detail.do
                                         1
dismissing the case based on his failure to pay the initial partial filing fee, the

court needed to determine whether the plaintiff had failed to pay the fee

because he was unable to do so. Dkt. No. 7 at 1. The court gave the plaintiff a

deadline of February 28, 2020 to either pay the $1.06 initial partial filing fee or

explain to the court why he was unable to do so. Id. The court cautioned the

plaintiff that if it did not receive the fee or a written explanation of why the

plaintiff was unable to pay the fee, the court would dismiss this lawsuit

without prejudice. Id. at 2.

      The February 28, 2020 deadline has passed, and the plaintiff has neither

paid the fee nor provided the court with a written explanation of why he could

not pay it. Although the plaintiff is no longer at Oshkosh Correctional

Institution (where the court sent copies of the orders requiring the plaintiff to

pay an initial partial filing fee, dkt. nos. 6, 7), he was housed there at the time

the court sent both of the orders and neither has been returned to the court as

undeliverable, so there is no reason to believe the plaintiff did not receive them.

      The court ORDERS that this case is DISMISSED without prejudice

based on the plaintiff’s failure to pay the initial partial filing fee. Because the

dismissal is without prejudice, the plaintiff may refile his complaint later,

subject to the relevant statute of limitations.

      Dated in Milwaukee, Wisconsin, this 12th day of March, 2020.

                                       BY THE COURT:


                                       ________________________________________
                                       HON. PAMELA PEPPER
                                       Chief United States District Judge
                                          2
